DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, claims 1-8 and 13-20 in the reply filed on 03/26/2021 is acknowledged. Accordingly, claims 9-12 are hereby withdrawn from further considerations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Putnam et al. (6,334,617).
Putnam discloses an axial compressor comprising an impeller which inherently including a hub connected to a rotary shaft and at least one blade disposed at an outer surface of the hub; a shroud that surrounds an outer circumference of the impeller (col. 1, lines 8-17); and a coating layer provided at an inner circumferential surface of the shroud, wherein the coating layer includes: a polymer (col. 1, lines 56-58), a hardness of the polymer being less than a hardness of the blade (which is usually made of a nickel-based alloy), and a plurality of beads mixed with the polymer (col. 1, lines 56-58), a hardness of the plurality of beads (polyamide; Shore D hardness 
Regarding claim 7, the coating layer includes the beads by 5 to about 20 weight percent with respect to a weight of the coating layer (col. 3, lines 19-23).
Regarding claim 8, a diameter of each of the beads is 1 mil or 0.025 mm (col. 3, lines 2-3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Badeau et al. (2017/0314572) in view of Suman (6,884,392).
Badeau discloses a radial compressor comprising an impeller 22 which including a hub connected to a rotary shaft 228 and at least one blade 226 disposed at an outer surface of the hub (Fig. 2B); a shroud 234 that surrounds an outer circumference of the impeller; and a first coating layer 286 and a second coating layer 288 provided at an inner circumferential surface of the shroud, wherein the coating layer includes: a polymer (paragraph 45), a hardness of the polymer being less than a hardness of the blade (the impeller blade is inherently made from a metal; paragraph 60, second sentence). 

However, Badeau does not disclose a plurality of beads mixed with the polymer, a hardness of the plurality of beads being greater than the hardness of the polymer as claimed.

It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to build the compressor of Badeau with a plurality of ceramic beads mixed with the polymer of at least one of the coating layers 286 and 288 for the purpose of providing an alternative to protect the compressor shroud.
Regarding claim 5, the beads include ceramic as discussed in the rejection of claim 1 above.
Regarding claim 6, Badeau in view of Suman discloses all the limitations except the beads does not include aluminum oxide as claimed.
Since aluminum oxide is a ceramic, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to utilize aluminum oxide for the ceramic in the abradable coating for the purpose of providing a substitute  material for the ceramic.
 
Allowable Subject Matter
Claims 13-20 are allowed. 
The prior art of record does not disclose a method of manufacturing a fan rotor comprising the step of rotating the impeller while inserting the impeller into the shroud to cause the blade to grind at least a portion of the coating layer on the inner circumferential surface of the shroud, wherein the at least portion of the coating layer has a second thickness less than the first thickness.

Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Putnam et al. (8,020,875), Turnquist et al. (7,255,929) and Hallstrom et al. (4,018,944) are cited to show different abradable coating compositions.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745